     Case 4:20-cv-00082-WTM-CLR Document 18 Filed 05/18/21 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,

V.                                             CASE NO. CV420-082


2310 ALABAMA AVENUE SAVANNAH,
GEORGIA 31404; 2312 ALABAMA
AVENUE SAVANNAH, GEORGIA 31404;

       Defendants.




                                   ORDER


      Before   the    Court   is   the   Government's   Motion   for     Default

Judgment and Final Order of Forfeiture. (Doc. 16.) In its motion,

the Government seeks an entry of judgment against real property

located at 2310 Alabama Avenue Savannah, Georgia 31404 and real

property located at 2312 Alabama Avenue Savannah, Georgia 31404

(collectively,       ^^Defendant   Properties").   (Id.    at    1-2.)    After

careful consideration, the Government's motion (Doc. 16) is DENIED

WITHOUT PREJUDICE.


                              STANDARD OF REVIEW


      After the Clerk's entry of default, a party may request that

the Court enter a default judgment against a defendant who has

failed to plead or otherwise defend. Fed. R. Civ. P. 55. ''^Although

a defaulted defendant is deemed to have admitted the movant's well-

pleaded allegations of fact, she is not charged with having
    Case 4:20-cv-00082-WTM-CLR Document 18 Filed 05/18/21 Page 2 of 4



admitted ^facts that are not well-pleaded or . . . conclusions of

law.' " Perez v. Wells Fargo N.A., 774 F.3d 1329, 1339 (llth Cir.

2014) (quoting Cotton v. Mass. Mut. Life Ins. Co., 402 F.3d 1267,

1278 (llth Cir. 2005)). ""'Thus, before entering a default judgment

for damages, the district court must ensure that the well-pleaded

allegations in the complaint, which are taken as true due to the

default, actually state a substantive cause of action and that

there is a substantive, sufficient basis in the pleadings for the

particular relief sought." Tyco Fire & Sec., LLC v. Alcocer, 218

F. App'x 860, 863 (llth Cir. 2007).

                                       ANALYSIS


       On April 21, 2020, the Government filed a Verified Complaint

for Forfeiture Jji Rem against the Defendant Properties. (Doc. 1.)

The Complaint alleges that the Defendant Properties are subject to

forfeiture    pursuant       to   21    U.S.C.       §    881(1)(3)       because   they

constitute   ^^property      which      is    used       or   intended     for   use   to

distribute, dispense, or acquire; (1) controlled substances in

violation of the Controlled Substances Act; and/or (2) equipment

used or intended for use in processing, delivering, importing, or

exporting controlled substances in violation of the Controlled

Substances Act." (Id. at 5 2.)

       Where the Government brings a civil forfeiture action iji rem

that    arises   from    a    federal        statute,         it   must   comply    with

Supplemental Rule G of the Supplemental Rules for Admiralty and
     Case 4:20-cv-00082-WTM-CLR Document 18 Filed 05/18/21 Page 3 of 4



Maritime   Claims and Asset    Forfeiture Actions.      Fed.   R. Civ.   P.,

Supp. R. G(l); see also United States v. 5054 Stoney Point Lake,

731 F. Supp. 2d 1345, 1350 (N.D. Ga. 2010). In this case, the

Government has failed to demonstrate that it has fully complied

with Supplemental Rule G. Although the Government filed a verified

complaint, which satisfies the requirements of Supplemental Rule

G(2), it appears that the Government failed to comply with 18

U.S.C. § 985's notice requirements. See Fed. R. Civ. P., Supp. R.

G{3){a)    C^lf the defendant is real property, the government must

proceed under 18 U.S.C. § 985.").

      Section 985(c)(1) provides, "[t]he Government shall initiate

a civil forfeiture action against real property by: (A) filing a

complaint for forfeiture; (B) posting a notice of the complaint on

the property; and (C) serving notice on the property owner, along

with a copy of the complaint." 18 U.S.C. § 985(c)(1). On October

14, 2020, the Government directed the U.S. Marshals Service to

post a copy of the complaint and notice on the residences located

on   Defendant   Properties.    (Doc.   16,   Attach.   1   at   2-3.)   The

Government, in its motion, claims that it '^sent direct notice to

all known third parties, more specifically to Joseph Bulloch and

Hadeem Shabazz . . . ." (Doc. 16 at 3.) The Government, however,

has failed to provide evidence that it served Mr. Bulloch or Mr.

Shabazz with notice or with a copy of the complaint. Accordingly,

the Court cannot find that the Government has complied with the
    Case 4:20-cv-00082-WTM-CLR Document 18 Filed 05/18/21 Page 4 of 4



notice   requirements   set   forth   in   §    985.   As   a   result,   the

Government's motion {Doc. 16) is DENIED WITHOUT PREJUDICE.

     SO ORDERED this             of May 2021.




                                 WILLIAM T. MOORE,
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN      DISTRICT OF GEORGIA
